ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER REQUESTING AN OPINION ADDRESSING THE FOLLOWING:
1. DEFINE INSTRUCTIONAL HOURS FOR SCHOOL.
2. DEFINE "SCHOOL SPONSORED".
DURING OUR PHONE CONVERSATION OF JANUARY 25, 1993, YOU EXPLAINED THAT YOU WANTED THESE TERMS DEFINED IN RELATION TO VOLUNTARY PRAYER IN SCHOOLS. THE AREA OF PRAYER IN SCHOOLS HAS BEEN CHARACTERIZED BY THE UNITED SUPREME COURT AS "FACT SENSITIVE". LEE V. WEISMAN, U.S., 112 S.CT. 2649, 2661
(1992). TO DEFINE THE TERMS "SCHOOL INSTRUCTIONAL HOURS" AND "SCHOOL SPONSORED" AS THEY RELATE TO PRAYER IN SCHOOLS WOULD REQUIRE DETERMINATIONS OF FACT WHICH ARE BEYOND THE SCOPE OF THIS OFFICE. THEREFORE, THIS OFFICE CANNOT PROVIDE THE DEFINITIONS YOU SEEK.
HOWEVER, THIS AREA OF LAW HAS BEEN ANALYZED MORE CLOSELY IN AN INFORMAL OPINION BY NEAL LEADER, THE SENIOR ASSISTANT ATTORNEY GENERAL. I HAVE ENCLOSED A COPY OF HIS INFORMAL OPINION FOR YOUR CONSIDERATION, AND I HOPE THAT IT WILL HELP TO ANSWER SOME OF YOUR QUESTIONS.
(RELIGION/SCHOOL PRAYER)
(JULIE A. KRAMER)